Citation Nr: 1110070	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis barbae, rated as noncompensably disabling prior to April 4, 2005 and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1973 to July 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision by the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  That duty to assist includes "obtaining records in the custody of a Federal department or agency" such as "medical and other records from VA medical facilities."  38 C.F.R. § 3.159(c)(2).  

The Board issued a decision denying the Veteran an increased rating for his pseudofolliculitis barbae in December 2007.  The Board found that "pertinent records from all relevant sources" identified by the Veteran were associated with the claims file.  

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In an August 2010 decision, the Court remanded the case to the Board.  The Court found that the Veteran had specifically claimed receiving treatment from a VA outpatient facility in Beaumont, Texas, but that the most recent records obtained from that facility are from 1999.  The Court thus remanded the Veteran's case to the Board with instructions to obtain the Veteran's outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the Veteran's claims folder any outstanding records of the Veteran's treatment at VA facilities in Houston and Beaumont, Texas.  Specifically, the RO/AMC is asked to obtain all records of the Veteran's treatment at the Beaumont VA Outpatient Clinic since 1999.  Since records of the Veteran's treatment at the Houston VA Medical Center have been obtained through June 2007, only records dating after June 2007 from that particular facility should be associated with the claims folder.  

2.  After conducting any additional development as may then be indicated, including scheduling a VA examination, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



